DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 09/02/2022 have been entered. Claims 1-3, 5-6, 8, 10-12, 21-22, 24-31, 33 and 35-38 are pending in the application.
Response to Arguments
Applicant’s arguments (pgs. 9-11 of the Remarks filed 09/02/2022) with respect to the rejections of independent claims 1 and 25 under 35 U.S.C. § 102 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are set forth in view of Quenneville (US 2003/0015256 A1). See the current prior art rejections below.
Claim Objections
Claims 1, 6, 24 and 27-28 are objected to because of the following informalities:
Regarding claim 1: the phrase “at least one truss” in line 6 should read ‘at least one of the trusses’ to be consistent with the preamble.
Regarding claim 6: the phrase “the truss” should read ‘the at least one truss’ in accordance with claim 1.
Regarding claim 24: the phrase “a truss” in the last line should read “the at least one truss” in accordance with claim 1.
Regarding claims 27 and 28: the recitation “waste member and remainder member” should read ‘waste member, and/or remainder member’ to be consistent.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not to be interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites a function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are: 
“a first conveying element” (clms. 1, 25)
“an ejector” (clms. 1, 25)
“a movable main conveying element” (clm. 1)
 “a first receiving unit” (clms. 5, 25)
“a second receiving unit” (clms. 8, 30, 37)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that the following appears to be the corresponding structure for the 35 USC 112(f) limitations:
the “first conveying element” is a conveyor belt (¶ 46)
the “ejector” is a movable swing arm (¶ 47).
the “movable main conveying element” is a conveyor belt (¶ 56)
the “first receiving unit” is a conveyor system, a stacker, a ramp assembly, or a waste collection system (¶ 54).
the “second receiving unit” is a conveyor system, a stacker, a ramp assembly, or a waste collection system (¶ 54).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8, 10-12, 24-31, 33 and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over McAdoo et al. (US 2010/0061829 A1), in view of Quenneville (US 2003/0015256 A1).
Regarding claim 1: McAdoo discloses a lumber cutting and delivery system (fig. 1) for use in assembling trusses on a truss table (50; ¶ 31), the lumber cutting and delivery system comprising: 
a saw (26) configured to receive a piece of material therein, the saw being configured to cut the piece of material into one or more pieces (¶ 32, lns. 6-10), the saw being configured to cut the piece of material at different lengths and angles so that at least some of the one or more pieces are the components of at least one truss (¶ 32, lns. 10-13); 
a trunk conveyor system having a first conveying element (44) positioned to receive the one or more pieces cut from the saw (26), the first conveying element positioned to transport the one or more pieces over a first distance in a first travel direction, and having an ejector (¶ 50, “diverting mechanism”); and 
a branch conveyor system having a movable conveying element (42) capable of receiving the one or more pieces discharged from the trunk conveyor system in a first discharge direction (direction transverse to the branch conveyor system), the movable main conveying element (42) configured to support the one or more pieces on top of the movable main conveying element to transport the one or more pieces over a second distance in a second travel direction (see fig. 1 below and ¶ 52).
McAdoo is silent regarding the ejector being arranged to discharge the one or more pieces from the first conveying element in a first discharge direction; and the second travel direction being transverse to the first travel direction.
However, Quenneville teaches a lumber cutting and delivery system (fig. 10) comprising a trunk conveyor system (13) positioned to receive one or more pieces cut from a saw (30) and the trunk conveyor system has a first conveying element (14) to transport the piece(s) over a first distance in a first travel direction, and has an ejector (see annotated fig. 10 of Quenneville below) arranged to discharge the one or more pieces from the first conveying element in a first discharge direction (a direction transverse to 14); and a branch conveyor system (14a-14c) comprising a movable main conveying element (14a) arranged to receive the piece(s) from the trunk conveyor system and transport the piece(s) on top of the movable main conveying element in a second direction that is transverse to the first direction (see fig. 10 and the last four lines of ¶ 48).

    PNG
    media_image1.png
    217
    435
    media_image1.png
    Greyscale

Annotated Figure 10 of Quenneville


Because Quenneville teaches that it is known to utilize a branch conveyor system that is transverse to a trunk conveyor system for the same purpose as McAdoo –i.e., transporting workpieces cut in a saw to a desired location-- then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the trunk and branch conveyor systems of McAdoo with those of Quenneville, since selecting from known configurations of conveying systems allowing for sufficient workpiece transport functionality would be obvious to the skilled artisan.
Regarding claim 2, which depends on claim 1: McAdoo discloses a control system (70, fig. 1) in communication with the saw (26) and configured to associate each piece of the one or more pieces with a category from a plurality of categories based on information received from the saw [the saw 26 includes a marking device 28 that identifies/categorizes the workpieces after cutting and the identification is used for pre-plating, ordering, or arranging the workpieces (¶ 35, lns. 1-6); the control system 70 is in communication with the marking device 28 to provide information on how to mark the workpieces (¶ 37, lns. 7-17)].
Regarding claim 3, which depends on claim 2: modified McAdoo teaches the control system (70, fig. 1 of McAdoo) is in communication with the trunk conveyor system (see ¶ 60 of McAdoo, workpieces are provided to the trunk conveyor system 44 in the order in which the workpieces are to be assembled according to truss design data provided via the control station 70) and is further configured to direct the ejector (see annotated fig. 10 of Quenneville above) to discharge a respective piece of the one or more pieces from the first conveying element (14) in the first discharge direction and onto the branch conveyor system (14a-14c) when said respective piece is of a first category of the plurality of categories (¶ 50, lns. 14-19 of McAdoo).
Regarding claim 5, which depends on claim 2: modified McAdoo teaches the ejector (see fig. 10 of Quenneville above) is further configured to discharge the one or more pieces from the first conveying element (14) in a second discharge direction (direction of conveyors 14a-14c) and further comprising a first receiving unit (14b) configured to receive the one or more pieces discharged from the trunk conveyor system (14 and the ejector in fig. 10 above) in the second discharge direction (see fig. 10), wherein the control system (70, fig. 1 of McAdoo) is further configured to direct the ejector to discharge the first piece of the one or more pieces from the first conveying element (14 of Quenneville) in the second discharge direction and onto the first receiving unit (14b) when said respective piece is of a second category of the plurality of categories (¶ 50, lns. 14-19 of McAdoo).
Regarding claim 6, which depends on claim 1: modified McAdoo teaches the first category of the plurality of categories (pieces to be transported on 14a, fig. 10 of Quenneville) signifies a respective piece of the one or more pieces is a component of the truss to be assembled on the truss table (50, fig. 1 of McAdoo) and wherein the second category of the plurality of categories (pieces to be transported on 14b of Quenneville) signifies a respective piece of the one or more pieces is a remainder member (¶ 69, lns. 17-21 of McAdoo, chords may be provided on the first member transporter 42 and webs –i.e., remainder members-- may be provided on the second member transporter 44; therefore, in modified McAdoo, any workpiece that is not assigned to 14a provided by Quenneville may be considered a “remainder member” of the truss).
Regarding claim 8, which depends on claim 5: modified McAdoo teaches the trunk conveyor system (14 and the ejector in fig. 10 of Quenneville above) is further configured to discharge the one or more pieces from the first conveying element (14) in a third discharge direction (direction of 14c) and further comprising a second receiving unit (14c) capable of receiving the one or more pieces discharged from the trunk conveyor system in the third discharge direction (see fig. 10), wherein the control system (70, fig. 1 of McAdoo) is further capable of directing the trunk conveyor system to discharge a respective piece of the one or more pieces from the first conveying element (14 of Quenneville) in the third discharge direction and onto the second receiving unit (14c) when said respective piece is of a category that is not the first or second categories (see fig. 10).
Regarding claim 10, which depends on claim 1: modified McAdoo teaches the ejector comprises a swing arm (see fig. 10 above) movably positioned above the first conveying element (14), the swing arm arranged to push the one or more pieces out of the trunk conveyor system (13) and onto a receiving element (14a-14c) (see fig. 10 above).
Regarding claim 11, which depends on claim 10: modified McAdoo teaches the swing arm (see fig. 10 above) is arranged to push the one or more pieces out of the trunk conveyor system (13) in the first discharge direction (the direction in which receiving element 14a extends).
Regarding claim 12, which depends on claim 11: modified McAdoo teaches the swing arm (see fig. 10 above) is arranged to push the one or more pieces out of the trunk conveyor system (13) in the first discharge direction (the direction in which receiving element 14b extends).
Regarding claim 24, which depends on claim 1: McAdoo discloses a truss table (50, fig. 1) being disposed adjacent to the branch conveyor system (42) and having a work surface on which at least some of the one or more pieces are supported to assemble a truss (¶ 49, lns. 17-22).
Regarding claim 25: McAdoo discloses a lumber cutting and delivery system (fig. 1) for use in assembling wooden constructs on a table (50; ¶ 31), the lumber cutting and delivery system comprising: 
a saw (26) configured to receive a piece of material therein, the saw being configured to cut the piece of material into a component member to be used in the creation of the wooden construct (¶ 32, lns. 6-10) or a remainder member capable of being cut by the saw again into an additional component member (the saw 26 cuts the piece of material into at least two different component members, and that any wooden member is “capable of being cut by the saw again into an additional component member”; see ¶ 32); 
a trunk conveyor system positioned to receive the component member or remainder member cut by the saw (26), the trunk conveyor system having a first conveying element (44) to transport the component member or remainder member over a distance in a travel direction and having an ejector (¶ 50, “diverting mechanism”); and
a first receiving unit (42) adjacent to the first conveying element (44) and capable of receiving the component member or remainder member from the trunk conveyor system (see fig. 1).
McAdoo is silent regarding the first receiving unit being arranged to receive the component member or remainder member from the trunk conveyor system when the component member or remainder member is selectively discharged off of the first conveying element by the ejector.
However, Quenneville teaches a lumber cutting and delivery system (fig. 10) comprising a trunk conveyor system (13) positioned to receive one or more pieces cut from a saw (30) and the trunk conveyor system having a first conveying element (14) to transport the piece(s) over a distance and further having an ejector (see annotated fig. 10 of Quenneville below) arranged to selectively discharge the one or more pieces off of the conveying element and directly onto a first receiving unit (14a) adjacent to the first conveying element (see fig. 10 and the last four lines of ¶ 48).

    PNG
    media_image1.png
    217
    435
    media_image1.png
    Greyscale

Annotated Figure 10 of Quenneville


Because Quenneville teaches that it is known to position a first receiving unit, for receiving workpieces selectively discharged off of a first conveying element by an ejector, adjacent to a trunk conveyor system and utilize them for the same purpose as McAdoo –i.e., transporting workpieces cut in a saw to a desired location-- then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the trunk conveyor system having the ejector and the first receiving unit of McAdoo with those of Quenneville, since selecting from known configurations of conveying systems allowing for sufficient workpiece transport functionality would be obvious to the skilled artisan.
Regarding claim 26, which depends on claim 25: McAdoo discloses a control system (70, fig. 1) in communication with the saw (26) and configured to identify the component member and remainder member cut from the piece of material [the saw 26 includes a marking device 28 that identifies the workpieces after cutting and the identification is used for pre-plating, ordering, or arranging the workpieces (¶ 35, lns. 1-6); the control system 70 is in communication with the marking device 28 to provide information on how to mark the work (¶ 37, lns. 7-17)].
Regarding claim 27, which depends on claim 26: McAdoo discloses the control system (70, fig. 1) is further configured to track the order the component member or remainder member exit the saw (26) in order to identify the component member or remainder member (see ¶ 60, workpieces are cut in an order in which the workpieces are to be assembled according to truss design data provided via the control station 70).
Regarding claim 28, which depends on claim 27: McAdoo discloses the control system (70, fig. 1) is in communication with the trunk conveyor system (44) and configured to track the order the component member or remainder member enter the trunk conveyor system in order to identify the component member or remainder member when the component member or remainder member are being transported by the trunk conveyor system (see ¶ 60, workpieces are provided to the trunk conveyor system 44 in the order in which the workpieces are to be assembled according to truss design data provided via the control station 70).
Regarding claim 29, which depends on claim 28: McAdoo discloses the ejector (“diverting mechanism”) steers the component member or remainder member to one of the transporters (42, 44) based on a queuing decision made by the control system (70) (see fig. 1; ¶ 50, lns. 5-19 and ¶ 69, lns. 17-21).
Therefore, modified McAdoo teaches the control system (70 of McAdoo) is configured to direct the ejector (see fig. 10 above) to discharge one of the component member or remainder member from the trunk conveyor system (14 of Quenneville) onto the first receiving unit (14a of Quenneville) based on the queuing decision made by the control system (70 of McAdoo).
Regarding claim 30, which depends on claim 29: modified McAdoo teaches a second receiving unit (14b of Quenneville) adjacent to the first conveying element (14) and configured to receive the component member or remainder member discharged from the first conveying element (14) by the ejector (fig. 10 above), wherein the control system (70, fig. 1 of McAdoo) is further configured to direct the ejector to discharge one of the component member or remainder member onto the second receiving unit (14b) (¶ 50, lns. 5-19 and ¶ 69, lns. 17-21 of McAdoo).
Regarding claim 31, which depends on claim 30: modified McAdoo teaches the control system (70, fig. 1 of McAdoo) is further configured to direct the ejector (fig. 10 above) to discharge the component member onto the first receiving unit (14a of Quenneville) and direct the ejector to discharge the remainder member onto the second receiving unit (14b) (¶ 50, lns. 5-19 and ¶ 69, lns. 17-21 of McAdoo, chords may be provided on the first member transporter 42 and webs –i.e., remainder members-- may be provided on the second member transporter 44; therefore, in modified McAdoo, any workpiece that is not assigned to 14a provided by Quenneville may be considered a “remainder member”).
Regarding claim 33, which depends on claim 30: modified McAdoo teaches the ejector of the trunk conveyor system (13) comprises a swing arm movably positioned above the first conveying element (14) (see annotated fig. 10 of Quenneville above), and the swing arm is capable of selectively pushing the component member or remainder member out of the trunk conveyor system onto the first receiving unit (14a) (see fig. 10 above, the swing arm can selectively push the component member or remainder member onto any one of the receiving units 14a-14c).
Regarding claim 38, which depends on claim 25: McAdoo discloses the table (50) having a work surface on which the component members are supported to assemble the wooden construct (¶ 49, lns. 17-22).
Allowable Subject Matter
Claims 21-22 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by McAdoo et al. (US 2010/0061829 A1), Quenneville (US 2003/0015256 A1) and Neal et al. (US 4,295,559 A) fails to anticipate or render obvious in combination the following limitations of claims 21 and 35 in combination with the other limitations of the claims:
-	“the branch conveyor system includes at least one sensor configured arranged to detect the one or more pieces, the at least one sensor in communication with the control system and configured to send a signal to the control system” (clm. 21)
-	“the trunk conveyor system further includes a sensor positioned at the front of the first conveying element, the sensor being configured arranged to detect when the component member, waste member, and/or remainder member is completely on the first conveying element” (clm. 35)
Claims 22 and 36-37 are indicated as allowable due at least to their dependency on claims 21 and 35, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-	Neal et al. (US 4,295,559 A); at least fig. 1 is pertinent to at least claims 10-11 and 33
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725